Case 3:16-md-02738-FLW-LHG Document 8420 Filed 11/28/18 Page 1 of 5 PageID: 23157


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                             Minutes of Proceeding

    OFFICE: TRENTON
    JUDGE FREDA L. WOLFSON, U.S.D.J.           Date:    November 28,   2018
    Court Reporter: Vincent Russoniello

    TITLE OF CASE:
                                               CIVIL:    16-2738(FLW) (LHG)
   IN RE: JOHNSON & JOHNSON
   TALCUM POWDER PRODUCTS
   MARKETING SALES PRACTICES AND
   PRODUCTS LIABILITY LITIGATION

   APPEARANCES:
   See attached sign in sheets

    NATURE OF PROCEEDINGS:

    STATUS CONFERENCE HELD (On the record)
    Court resolved discovery scheduling issues.
    In Person Status Conference set for January 24, 2019 at 10:30 A.M.
    Consent order to dismiss duplicate filed cases to be filed.

    Transcript of proceedings to be filed.

    TIME COMMENCED: 10:30 A.M.
    TIME ADJOURNED: 11:45 A.M.                          s/Jacqueline Merriqan
    TOTAL TIME:  1 hour 15 minutes                      Deputy Clerk
                                              E         rJ                              C-)
       00                  H                                                            H
                                              0         0                H                    U)              H
              LXI          H                  z                         LI              H
       1<                                                               H               1:1
                           z                  1<
                          0                  0                          0
                                                                                        C-)
      LXI                                                                               H
                                             Lxi              (                         0
                                             ‘tJ
      LXI                 (I)                                •1
      CI)                 U)                 LXI              I         CI)
      LXI                                    U)                         (I)
                                             LXI                              0




                    jJ3
                    H4

                                                                                  Iii

                                         *
                                         *
 E1
00                              H
                    H
                    LI                             0
        Lxi         H
                                                   rJ



LXI           -     b
                    LXI             (0
                                                                  LXI
                                                                  U)
                                                                  CI)
                                                                                                   I-   Ij
                                                                                                   H    :‘

                                                                                                   W    Lii




                                                                                                   LL
                                                                                                   lL’
                                                                                                                  Case 3:16-md-02738-FLW-LHG Document 8420 Filed 11/28/18 Page 2 of 5 PageID: 23158
 II                      H                                                                  ‘II              o     0
 00                 H    II                                                                                  H                 H
                                                                                                             <     U)
       tli         H                                                                                         H     Lxi         3fr-
 F<
  o                                          *
‘—co               0                         *                                                               pi    js
ci,.                                         *                                                               O
                   :i    Lxi
L..                                                                                                          ‘-3   Lxi         Lxi1
 LII               ci                                        T                                               H                 ‘-31-3
 ‘d                                          *                                                               0                 H3
                   LII
 J                 U)                                                                                                          tri
 U)-               Cl)
 Lxif”                         -‘                                                                            0                    Lxi
       )                                                         LII        U\J
                                         *
                                                                                                                                  ‘-3

       ?,
                                     1*
                                     :
                                    I*
                                    *
                                                                            Ir-
                                                                             ‘
                                                                                        I         cT

                                    tL   *
                                         *




                                         *
                                         *
                                         *                                                             ‘Ii
                                         *




                                                     1\
                                                         I
                                                         i
                                                         I
                                                         I
                                                             0
                                                                       fr
                                                                       0
                                                                        ‘ii


                                                                       Lxi
                                                                                   H
                                                                                  I:-’
                                                                                  I—f
                                                     k-’<
                                                     I’-,D             !2         0
                                                 J                     0
                                                 iIZti                 •.
             ci                                     Lxi
                                                     I       t                    ci
             Cl)                                                                  Lxi
             Cl)
                                                 I Lxi                                                                   ‘-3            ci
                                                 j\%                                                                     N
                                                                                                                                    ‘-3
                                                                                                                         Lxi        Lxi
                                                 1-3
                                                 n


                                                 N
                                                 1
                                                                                                                                             Case 3:16-md-02738-FLW-LHG Document 8420 Filed 11/28/18 Page 3 of 5 PageID: 23159




                                                 I
                                                                       \
                                                                                                       0      O           1rJ(IH
                                 I’   H                              r1
           00                    H    I
                                                                   I                                   H      l’’         H3
                                t1                                 10                                         (0          H
                                H                                                                      H      Lxi         :i’’-3’-3
                                                           *                     Lxi                   I:-’
                                      S)                   *   (1<
                            U.L                                                                               z              ci
                                      L                    *   Jo                                             ‘           t;--t4
                           .J
                                                           *   ‘ci               0                     0
                                      I?I                  *                                           ‘-3    Lxi
                           ‘%Q                             *
          Lxi              c_t                5                                                        H
          It;
                      LI                                   *   I     Lxi                               0                  H3
                           çki                                 I     1t;
          Lxi                                                                                                             L21
          Lxi         (c   ‘    ..                                                                                           Lxi

                                                                     ‘-3


                                                  N*
                                          .
                                                  r*
                                                       *
                                                       *
                                      ‘-




                                          -


                                                       *
                                                       *
                                                      *                                          It;
                                                      *                                          Lxi
‘                                                     *
                                                      *
                                                      *
                It;                                   *
                                                      *                    It;
                                                      *                                    ‘xi
    0
                                                      *                    0
    1<                                                                     Lxi
    0

                                                   *
    Lxi                                            *
                                                   *
                                                  *
                                                  *
                                                  *
                                                  *
                                                  *
                                                  *                                                                 ‘-3            e’
                                                  *                                                                 H
                                                  *                                                                            ‘-3
                                                                                                                    Lxi        Lxi



                                                  *
                                                                   I                   I
                                                  *
                                                  *
                                                  *
                                                  *
                                                  *
                                                  *
                                                                                                                            L1-
                                                                                                                                        Case 3:16-md-02738-FLW-LHG Document 8420 Filed 11/28/18 Page 4 of 5 PageID: 23160




                                                  *
                                                  *
                                                  *
                                                  *
                                          H                                                                                                     (       fl
       00                      H          ii                                     lii :ii                                                        H        1’           Ht-]
                                                                      *          0.0                         H              I                   <       (12           ‘H
              Lii              H                                                                                                                H       Lii           ‘33
                                               -,            ..*
                                                                      *                                .I)H
                                                                     *                                                                                                 (l)ø
                                                                                0           !
                                                                     *          ci          0
                               Lxi                                   *                          t).
                                                                     *                                                                              Li1LiILi1
      Lii                      Li                                                                                                               H
                                                    -.               *          Lii.                        Li                                  0                     H3
      zi                 —                                                      ‘ii                                                  9
                                                                                                ‘
      Lii                                                                                                               I
      Cl)           UJ                                                                                                  I
      Lii                                                    -,                 Cl)         J               Cl)                                 0
      !2                                                                        Lii
                                                                     *
                                                                     *
                                                                     *

                                                                                                                                    f’
                                                                           tT             ‘
                                                                  *
                                                                                            I


                                                                                                                                 Cl


                                                                 *
                                                                 *
                                                                 *                                                                       I
                                                             *                                                                           to
                                                             *                                                                           liii
                                                             *
                                                             *
                                                             *
                                                                                      ‘ci                                                Il
 00                                 H
                          H         d                        *                                                    H
                          t-                                               0          0                 H                                LW
        Lii               H                                                                                                     to
 1<                                                                                   LXI                                                           1
                                                                                                        H
 co                                                                        0          z
                                                                                                                  z
                                    Lii                      *
                                                                           ci         0
Lii                                                          *                                                    LXI
Iii                      Li                                  *            Lii                           —


                                                             *            to
LXI                      Lii                                 *
Cl)                      (12                                 *
                         Cl)                                              LXI
LXI                                                          *            (12
                                                             *                                        tJ)
                                                                          Lii
‘-3                                                          *                                                                                                          Li
                                                                                                                                            .                     H
                                                                                                                                9



                                                         *                                                                      a
                                                         *
                                                         *
                                                         *
                                                         *
                                                                                      0
                                                                                                                                -
                                                                                                                                                                  ‘HE
                                                         *
                                                         *
                                                                                                                                                                              Case 3:16-md-02738-FLW-LHG Document 8420 Filed 11/28/18 Page 5 of 5 PageID: 23161




                                                         *
                                                         *
                                                         *
                                                                                                                                                              I        I9ç,
